Citation Nr: 1513267	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  08-36 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for Reynaud's disease prior to January 23, 2012.

2.  Entitlement to a rating in excess of 60 percent for Reynaud's disease from January 23 to May 21, 2012.

3.  Entitlement to a rating in excess of 40 percent for Reynaud's disease from May 22, 2012 to October 31, 2012.

4.  Entitlement to a rating in excess of 60 percent for Reynaud's disease since November 1, 2012.

5.  Entitlement to a rating in excess of 10 percent for an irritable bowel syndrome.

6.  Entitlement to a rating in excess of 10 percent for endometriosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to May 1980 and from April 1984 to May 1989.

This appeal comes before the Department of Veterans Affairs (VA) from a rating decision of the VA Regional Office (RO) in Seattle, Washington that assigned 10 percent disability ratings for endometriosis and irritable bowel syndrome, and denied a rating in excess of 40 percent for Raynaud's disease. 

In a June 2012 rating decision, the Veteran's evaluation for Raynaud's disease was increased to 60 percent for the period from January 23, 2012 to May 21, 2012.  In an August 2013 rating decision, Raynaud's disease was assigned an evaluation of 60 percent effective November 1, 2012.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.

The record raises the issue of entitlement to service connection for hemorrhoids secondary to an irritable bowel syndrome.  This issue, however, has not yet been developed or certified for appellate review.  Accordingly, this matter is referred to the agency of original jurisdiction for appropriate consideration.


FINDINGS OF FACT

1.  Since June 22, 2007, the Veteran's Raynaud's disease has manifested by a history of frequent characteristic attacks and two or more digital ulcers.  There is no evidence of any digital autoamputations.

2.  Since June 22, 2007, the Veteran's irritable bowel syndrome has manifested by severe symptoms with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  

3.  After the Board's award of a 30 percent rating for irritable bowel syndrome, the Veteran is in receipt of the highest schedular rating available, and there are no manifestations of that disorder that allow a higher disability rating to be assigned under other applicable rating criteria.

4.  There is no evidence that the Veteran's pelvic pain or heavy or irregular bleeding is not controlled by treatment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 60 percent, but no higher, for Raynaud's disease since June 22, 2007 and for the entire period on appeal have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7117 (2014).

2.  The criteria for an increased evaluation of 30 percent, but no higher, for irritable bowel syndrome since June 22, 2007 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2014).

3.  The criteria for a rating in excess of 10 percent for endometriosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.116, Diagnostic Code 7629 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2007 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in August 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

During the November 2012 video conference Board hearing, the undersigned Veterans Law Judge explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

While regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant case, the ratings assigned for Raynaud's disease have been "staged," such that the Veteran was assigned a 40 percent rating prior to January 23, 2012, a 60 percent rating from January 23, 2012 to May 21, 2012, a 40 percent rating from May 22, 2012 to October 31, 2012, and a 60 percent rating since November 1, 2012.

Raynaud's disease, or Raynaud's syndrome, is rated under 38 C.F.R. § 4.104, Diagnostic Code 7117.  In pertinent part, a 40 percent evaluation is assigned for characteristic attacks occurring at least daily.  With a history of characteristic attacks and two or more digital ulcers, a 60 percent evaluation is assigned.  A total, 100 percent evaluation is assigned for two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  "Characteristic attacks" consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  It does not matter how many limbs or extremities are affected.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note.

The Veteran's irritable bowel syndrome is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319, referring to irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Under Diagnostic Code 7319, a 10 percent evaluation is warranted when the irritable bowel syndrome is moderate, with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation is warranted when the irritable bowel syndrome is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 30 percent rating is the maximum scheduler rating that can be assigned under this Diagnostic Code.  38 C.F.R. § 4.114.

Gynecological conditions are rated under 38 C.F.R. § 4.116, and endometriosis is specifically addressed under Diagnostic Code 7629.  A rating of 10 percent is assigned for pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  A rating of 30 percent is assigned for such disability where there is pelvic pain or heavy or irregular bleeding not controlled by treatment.  38 C.F.R. § 4.116, Diagnostic Code 7629.

Raynaud's Disease

The Veteran asserts that her Raynaud's disease warrants ratings higher than those currently assigned.  She testified in November 2012 that for approximately two-thirds of the year she has some type of sore on her toes.  She stated that she could lose circulation at any time and that she had pain and frequent numbness in her hands and feet.

The Veteran was granted service connection for Raynaud's disease in a February 1995 rating decision.  On June 22, 2007, she requested an increased rating for Raynaud's disease, then evaluated as 40 percent disabling.

Treatment records from Madigan Army Medical Center show that the Veteran has reported a long history of Raynaud's disease with pain and ulcers in the feet during cold weather.  In December 2002, the Veteran reported having recurrent ulcerations on her toes in the winter and daily episodes of Raynaud's that cause her fingers to become white and painful.  In January 2005, she reported a longstanding history of cold intolerance and toe ulcerations, and in April 2005 she reported having ulcerations during cold weather.  A June 2006 physical examination showed normal skin and extremities.

The Veteran's VA treatment records show numerous complaints related to hand and lower extremity pain.  In February 2007, the Veteran reported having problems with her fingers and toes when exposed to cold and reported some sores on her toe pads that she thought might be related to Raynaud's disease.  Physical examination found classic Raynaud's symptoms on the left foot with cool toes.  There were some areas of shallow erosion in between some of the toes.  In September 2007, the Veteran reported that Raynaud's was more of a problem in winter, and had not caused her any problems lately.

In February 2008, the Veteran was found to have purple toes that were cool to the touch, with several open sores on both feet.  At a May 2008 primary care evaluation, the Veteran's feet were noted to be purplish in color, with a healing lesion between the toes on the left foot.  In January 2009, the Veteran was treated for a flare up of sores on her feet that had occurred two weeks earlier.  The condition had improved but with continued tenderness.  At a January 2009 urgent care visit, the Veteran requested documentation of her foot ulcers for her medical records.  On physical examination, it was found that both feet had at least two scabbed ulcers between the toes.

At a January 2009 rheumatology visit, it was noted that the Veteran had repeated episodes of digital ulceration in the toes but with no loss of significant tissue.  She had blanching fingers that were chronically cold and used peripheral warming regularly.  On physical examination, her fingers were normal with normal skin and no swelling, though they were cold and with periungual erythema.  Her feet were "dusky," with the big toes mottled with erythema and blanching.  There was an ulcer between the fourth and fifth toe on the left side.  The right fifth toe was blue and did not blanch.  None of the toes were painful to the touch.

At a June 2009 rheumatology visit, the Veteran was found to have an ishemic right fifth toe and a history of toe ulcerations with episodic intense pain and tenderness.  The rheumatologist noted that her Raynaud's disease was "severe enough to cause ulceration."  No current ulcers were noted.  The Veteran reported having to stay inside during recent cold spells in December 2009, along with continued discolored feet and occasional superficial ulceration with skin scaling.  She did not have much clinical trouble in her fingers or with digital pain.  The examiner noted that her treatment of Raynaud's symptoms was "doing well."  In March 2011 the Veteran complained of foot pain, and it was noted that her toes turned color during examination.  An August 2011 podiatry outpatient visit note indicated that the Veteran's toes changed color due to the air conditioning, and that while she had no open lesions, she needed orthopedic "shoes to better fit toes that ulcerate from the slightest of pressure."

In August 2007, the Veteran was afforded a VA examination.  She reported having intermittent claudication after walking 5 yards, swelling, calf pain at rest, and persistent coldness of the extremities.  During flare-ups, her ability to perform daily functions was impaired.  The Veteran described her pain as throbbing and burning and lasting from 10 minutes to hours.  Examination of the extremities revealed no atrophic skin changes, ulceration, or gangrene.

The Veteran also underwent a VA examination in December 2010.  She reported having angioneurotic edema in her hands and feet and erythromelalgia in her hands, feet, and ears.  She reported experiencing frequent attacks of coldness and numbness in her hands and feet and that this impaired her ability to work long periods of time because she needed to rewarm her extremities when an attack occurred.  Physical examination showed no signs of malaise, and both feet were found to become white with cooling.  There was no digital ulceration, autoamputation, or angioneurotic edema.  Erythromelalgia was present in all toes and fingers with dusky red/blue discoloration.

At a January 2012 VA examination, the Veteran reported having pain in her feet and toes, especially when the weather is cold.  It was noted that the Veteran had characteristic attacks of Raynaud's disease at least daily and that she had two or more digital ulcers.  She had no autoamputations or erythromelalgia.  The examiner noted that the disorder caused a marked limitation to cold exposure and minor limitation to standing, walking, and running due to foot pain.

Based on a review of the evidence discussed above, the Board finds that an evaluation of 60 percent, but no higher, is warranted for the entire period on appeal.  

A 60 percent rating for Raynaud's disease is warranted when there is a history of characteristic attacks and two or more digital ulcers.  38 C.F.R. § 4.104, Diagnostic Code 7117.  The medical evidence discussed above clearly demonstrates that the Veteran has frequent "characteristic attacks," consisting of color changes of the digits, pain, and numbness, and which are precipitated by exposure to cold.  Id.  The evidence also shows that the Veteran has been experiencing multiple digital ulcers on her feet every winter for many years.  A February 2007 physical examination found multiple erosions of the skin on her feet, and a February 2008 physical examination found several open sores on both feet.  The Veteran was also treated for open sores on the feet in January 2009.  While the evidence does not indicate that the Veteran has such sores continuously throughout the year, as they tend to abate during warmer weather, the Board accepts that this is an ongoing problem which supports that the appellant's symptoms more nearly approximate the criteria for a 60 percent evaluation.  See 38 C.F.R. § 4.7.

The evidence does not, however, support a finding that a 100 percent evaluation is warranted.  The criteria for a 100 percent evaluation require that in addition to two or more digital ulcers and a history of characteristic attacks, a veteran must have had autoamputation of one or more digits.  38 C.F.R. § 4.104, Diagnostic Code 7117.  There is absolutely no evidence that the Veteran has ever had autoamputation of a digit, nor has she ever alleged that she has.  As autoamputation of one or more digits is the only criterion differentiating a 100 percent rating from a 60 percent rating, the presence of multiple ulcerations and characteristic attacks cannot be deemed to more nearly approximate the criteria for a 100 percent rating.  38 C.F.R. § 4.7.  In the absence of autoamputation of one or more digits, a 100 percent rating cannot be assigned.

The Board notes that claims for increased benefits may be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year of the date such an increase occurred.  Otherwise, the increase is effective the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2014).  In this case, the medical evidence of record shows that the Veteran had experienced ulcerations on her toes for at least five years prior to the submission of her claim in June 2007.  It is therefore not demonstrated that an increase in disability occurred within one year prior to the submission of the current claim on appeal, and the effective date for the increase to a 60 percent evaluation is the date of receipt of the claim, June 22, 2007.

The preponderance of the evidence indicates that an evaluation of 60 percent, but no higher, is warranted for the Veteran's service-connected Raynaud's disease.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against finding that any higher evaluation than 60 percent is warranted, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


Irritable Bowel Syndrome

The Veteran also contends that her irritable bowel syndrome should be evaluated higher than the 10 percent currently assigned.  At the Veteran's November 2012 Board hearing, she stated that she had both diarrhea and constipation and that there was a spot in her abdomen that was painful all the time, although varying with activity and diet.

The Veteran's treatment records from Madigan Army Medical Center show that in June 2005 the Veteran reported having crampy abdominal pain and loose stools for many years.  In March 2006, the Veteran reported having diarrhea and constipation related to her medications.  In May 2006, the Veteran reported having diarrhea with weight loss.

The Veteran's VA treatment records show regular complaints related to abdominal pain and bowel problems.  The Veteran reported having alternating constipation and diarrhea with abdominal cramping in March 2007.  In April 2007, she reported having two to three soft stools a day, with abdominal discomfort in the upper abdomen that was tender and occasionally inflamed.  It was noted that she had some alternating constipation and diarrhea.  In June 2007, the Veteran reported low abdominal cramping, bloating, and severe pains, as well as multiple loose stools.  In November 2007, the Veteran underwent an endoscopy due to abdominal pain and bloating.  The Veteran reported having flaring of her irritable bowel syndrome in January 2009.  

At a January 2009 rheumatology visit, she reported having spells of diarrhea and hypogastric pain.  In February 2010, the Veteran reported that her irregular bowel habits and abdominal pains had been "better managed of late."  She reported still having occasional loose stools.  In April 2013, the Veteran reported that her stools tended to "alternate from firm to loose" and that she was eating dietary fiber to help with this.

At an August 2007 VA examination, the Veteran reported that she had extreme abdominal pain and had previously lost 10 pounds in a one month period.  She reported nausea, vomiting, and diarrhea.  She had no constipation but reported constant abdominal pain characterized by distress, cramps, and inflammation.  The examiner found no findings of malnutrition and noted that the Veteran subjectively had to be very careful with diet.  There were no signs of anemia.
  
At a December 2010 VA examination, the Veteran reported having alternating diarrhea and constipation and abdominal pain.  She reported no nausea, vomiting, or chronic constipation.  She stated that she had abdominal pain more than two-thirds of the year, and that it was characterized by distress and cramps which occurred intermittently and lasted for hours.  The Veteran was noted to be well nourished but thin.  It was noted that the Veteran had to work close to a restroom for urgent bowel movements.

The Veteran also attended a VA examination in January 2012.  She reported having diarrhea daily and rarely alternating diarrhea and constipation.  She also reported having more or less constant abdominal distress and having seven or more exacerbations or attacks in the past 12 months.  The examiner found no malnutrition of the Veteran and indicated that it did not affect her ability to work. 

Based on a review of the evidence described above, the Board finds that the Veteran's irritable bowel disorder warrants the assignment of a 30 percent rating for the entire period on appeal.  Under 38 C.F.R. § 4.114, Diagnostic Code 7319, a 30 percent evaluation is warranted when the irritable bowel syndrome is severe, with diarrhea, or alternating diarrhea and constipation, and more or less constant abdominal distress.  The evidence indicates that the Veteran has regularly complained of diarrhea or alternating diarrhea and constipation, and she has credibly asserted having near constant abdominal pain for many years.  These assertions are supported by regular treatment and notation in her medical records.

A 30 percent rating is the maximum scheduler rating that can be assigned under Diagnostic Code 7319.  38 C.F.R. § 4.114, Diagnostic Code 7319.  The Board has considered whether the Veteran's symptoms would warrant consideration under any other applicable Diagnostic Codes.  Pursuant to the schedule of ratings for the digestive system, ratings higher than 30 percent are available under Diagnostic Codes that outline the rating criteria for disorders such as ulcers, cirrhosis of the liver, intestinal fistula, and ulcerative colitis.  The Veteran has very clearly been diagnosed as having irritable bowel syndrome, however, and she has not been diagnosed with any of the separately rated disorders of the digestive system listed under 38 C.F.R. § 4.114 in connection with her symptoms of diarrhea and constipation.  

The Veteran has been noted to have other disorders related to the genitourinary system that have also caused her abdominal pain symptoms, but these disorders have been separately considered; separate service connection has already been granted for endometriosis, service connection for colon adhesions was denied in June 2013 and not appealed by the appellant, and the question of entitlement to a separate grant of service connection for hemorrhoids is referred above.  Thus, evaluation of the Veteran's service-connected irritable bowel syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319 is appropriate.

The Board again notes that the provisions of 38 C.F.R. § 3.400(o)(2) have been considered, but the evidence of record is against a finding that a worsening of the Veteran's irritable bowel syndrome occurred in the year prior to her claim for increase in June 2007.  The Veteran reported the same symptoms occurring in June 2005 and March 2006, which falls prior to the one year period before she filed her claim in June 2007.  A 30 percent evaluation is therefore not warranted prior to June 22, 2007.  See 38 C.F.R. §§ 3.400(o)(2).

In sum, the evidence supports a finding that a rating of 30 percent, but no higher, for irritable bowel syndrome since June 22, 2007 is warranted.  In reaching the conclusion above, the Board has again considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against a finding that an evaluation higher than 30 percent is warranted, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Endometriosis

The Veteran contends that her service-connected endometriosis warrants a rating higher than 10 percent.  The Veteran testified in November 2012 that she had gone through menopause early possibly due to her endometriosis.

The Veteran's VA treatment records show regular complaints of abdominal pain which have at times been associated with her endometriosis.  A clinical note following a November 2007 endoscopy indicated that the Veteran's continued lower abdominal pain was likely due to her endometriosis which "undoubtedly has resulted in a fixed and angulated colon."  At a May 2008 gynecological consultation, the Veteran reported that she had been taking progesterone, which caused vaginal dryness and prevented menstruation.  She reported ongoing pain.  Physical examination revealed a vulvar lesion, and it was noted that her endometriosis seemed to be "overall OK' with some possibly related gastrointestinal symptoms.  Also in May 2008, the Veteran reported white patches on her labia minora and vulva and irritation.  In June 2008, a vulvar biopsy was consistent with lichen sclerosis.  

A May 2009 hepatology clinic note indicated that a liver biopsy showed marked sinusoidal dilation, probably secondary to oral contraceptive use.  The Veteran was noted to have postmenopausal bleeding and lichen sclerosis, for which she used steroid cream in September 2009.  In November 2009, the Veteran reported having vaginal spotting, amenorrhea, and hot flashes during the prior year.  It was noted that she had stopped taking oral contraceptives for endometriosis because it had caused elevated liver function test results and liver changes.  The examining physician found no visible white lichen sclerosis plaques, but noted some mild scarring with the anterior labia.

In February 2010, the Veteran was treated for post-menopausal bleeding and lichen sclerosis.  It was noted that lichen sclerosis was in remission and that skin thinning, vaginal dryness, and change in weight distribution were common side effects of menopause.  In May 2010, the Veteran was treated for discomfort and cramps related to menopause.  In October 2010, she was treated for perimenopausal bleeding and cramping, and in February 2011 she reported having had an extremely heavy period during the summer.

At an August 2007 VA examination, the Veteran reported having a regular menstrual cycle with pelvic pain, irregular bleeding, but no heavy bleeding or incontinence.  She reported needing continuous treatment to control the disorder.  The examiner found that the disorder caused no functional impairment.

The Veteran underwent a VA examination in December 2010.  She reported having chronic abdominal and pelvic pain and bleeding between periods and after intercourse, but that her condition had improved since she went through menopause three years earlier.  She reported no vaginal discharge, dysuria, or incontinence.  The examiner noted that the Veteran's condition was asymptomatic, although she had a history of heavy, crampy irregular periods.

The Veteran attended a VA examination in January 2012.  The Veteran reported having moderate, constant pain associated with endometriosis.  It was noted that she did not currently require any treatment or medications for the condition.  The Veteran did not report any incontinence, and it was noted that the disorder to did not impact her ability to work. 

The preponderance of the evidence supports a finding that no higher rating than 10 percent is warranted at any time during the period on appeal.  A rating of 30 percent is assigned for such disability where there is pelvic pain or heavy or irregular bleeding not controlled by treatment.  38 C.F.R. § 4.116, Diagnostic Code 7629.  In this case, the evidence of record reflects that the Veteran has had regular menstrual pain and cramping as well as occasional irregular or heavy bleeding.  These symptoms are contemplated within the criteria for a 10 percent evaluation, which is already assigned.  

During the course of the appeal, the Veteran went through menopause, and she has indicated that since menopause, her menstrual symptoms have become less severe.  At the December 2010 VA examination, the examiner found that her condition was asymptomatic, and at the January 2012 VA examination, it was noted that she did not require any treatment or medications for her disorders.  The Veteran's VA treatment records also support this, showing that since going through menopause, she no longer takes birth control pills, which she had previously taken to assuage her severe menstrual symptoms.  Even considering her disorder prior to beginning menopause, however, there is no evidence that it was ever at a severity that it was not controlled by treatment.  The August 2007 VA examiner specifically noted that the Veteran's endometriosis required continuous treatment to control, but caused no functional impairment.  There is no evidence in any of the Veteran's VA treatment records which show functional impairment or uncontrolled endometriosis even before she began menopause.

While the Veteran's medical records have shown diagnosis and treatment for lichen sclerosis, and she indicated at her November 2012 Board hearing that she believed lichen sclerosis could be secondary to endometriosis, this is a separate disorder for which the Veteran is not service-connected and which is not currently on appeal before the Board.  Entitlement to service connection for lichen sclerosis was denied in a June 2013 rating decision, and the Veteran did not appeal that decision.  Service connection for menopause symptoms and for liver damage was also denied in the June 2013 rating decision, and the Veteran has not appealed that decision.  These issues are therefore not within the jurisdiction of the Board, and cannot be considered at this time.

All potentially applicable Diagnostic Codes have been considered, and there is no other basis upon which to assign an evaluation in excess of the currently assigned rating for endometriosis at any time during the current period on appeal.

In summary, the Veteran has had persistent pelvic pain and occasional heavy or irregular bleeding which, when she originally filed the claim on appeal in June 2007, required continuous treatment for control.  These symptoms support a rating of 10 percent for endometriosis.  The evidence does not establish that the Veteran's symptoms are so severe that treatment does not control them, and there are no additional related symptoms which have been found to be service-connected which have not yet been contemplated.  The Board has again considered the applicability of the benefit of the doubt doctrine; but as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Extraschedular Evaluation

The Board also considered the application of 38 C.F.R. § 3.321(b)(1) (2014), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
Here, the rating criteria reasonably describe the Veteran's disabilities and her symptomatology.  The overall disability picture with respect to her Raynaud's disease, irritable bowel syndrome, and endometriosis do not show any significant impairment beyond that contemplated by the ratings already assigned.  The Veteran has reported symptoms of pain in her extremities, along with numbness, discoloration and ulcers related to Raynaud's syndrome.  These symptoms are contemplated within the rating criteria for this disorder, which encompasses all symptoms of "characteristic attacks."  The abdominal pain, discomfort, bleeding, diarrhea, and constipation that she has experienced in association with her irritable bowel disorder and endometriosis are also encompassed within the rating criteria for those disorders.  There is no evidence that these disorders impact her occupational functioning or impair her ability to complete any of the tasks of daily living.  There is also no evidence that the Veteran has ever been hospitalized for any of these disorders or that they encompass any more severe symptomatology than what is discussed above.

As there is no evidence of any more severe functional or occupational impairment due to the service-connected disabilities during the entire period on appeal, the Veteran's disability picture is contemplated by the rating schedule, and the schedular rating criteria are adequate to address her symptoms and average impairment of earning capacity.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating of 60 percent, but no higher, for Raynaud's disease since June 22, 2007 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating of 30 percent, but no higher, for an irritable bowel syndrome since June 22, 2007 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for endometriosis is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


